ADVISORY ACTION CONTINUATION SHEET
	Examiners acknowledge the response filed February 10, 2022 (hereinafter the “Feb 2022 Response”), in response to the Final Office Action mailed December 10, 2022 (hereinafter the “2022 Final”) and the Interview held February 3, 2022 (hereinafter the “2022 Interview”).  Examiners note the response also included a reissue declaration (hereinafter the “Feb 2022 Reissue Declaration”).  However, Examiners do not find that the Feb 2022 Response and the Feb 2022 Reissue Declaration overcome the objections and rejections provided in the 2022 Final and thus all objections and rejections are maintained herein.
First Examiners object to the Feb 2022 Reissue Declaration for similar reasons as Examiners have objected to previous reissue declarations (See 2022 Final pages 3-4).  For example, Examiners do not find that Applicant has fully complied with 37 C.F.R. §1.175.
Examiners acknowledge that Applicant has identified an error in patent claim 26.  However, the error statement does not explicitly identify a claim Applicant seeks to broaden nor does the error statement indicate how the error renders the underlying patent invalid or inoperable.
As a matter of suggestion only and to aid Applicant understanding of the requirements, Examiners would accept the following error statement if filed in an otherwise proper reissue declaration:1
U.S. Patent No. 9,853,476 claims less than the Patentee had the right to claim.  For example, claim 26 recited “wherein the at least one processor generates usage pattern information of the battery based on charge/discharge state of the 

Regarding the new matter/written description of the claims, Examiners note the arguments provided in the Feb 2022 Response are similar to those made in previous responses and the during the 2022 Interview.  For the same reasons as provided in the 2022 Final, Examiners do not find these arguments persuasive herein.  Specifically, Examiners do not find any sufficient disclosure of “in response to identifying that the current location of the electronic device is in a first location” performing a two tier charging method, i.e., charging to a first level, maintaining that first level and then charging to a second level.
Regarding the art rejections of the claims applying Nicholson, Examiners note the arguments provided in the Feb 2022 Response are similar to those made in previous responses and the during the 2022 Interview.  For the same reasons as provided in the 2022 Final, Examiners do not find these arguments persuasive herein.  
	Applicant first argues that Nicholson does not maintain the battery at the first charging level.  See Feb 2022 Response pages 7-8.  Examiners disagree.  As noted in FIG. 3 of Nicholson, the battery is charged to two levels, a first level below fully charged and a second level up to the full charge level.  Nicholson does not disclose or imply dropping the charge level to a level below the first level in between the first and second levels.
Applicant further argues that Nicholson does not use different charging patterns based on location because the charging patterns are based on a potential disconnect 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571) 272-2264. The examiner can normally be reached 8:30am - 5:00pm, Monday - Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Fischer can be reached on (571) 272-6779. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
/KENNETH WHITTINGTON/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             



Conferees:

/MY TRANG TON/           Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/           Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                





    
        
            
        
            
        
            
    

    
        1 Examiners note that this suggestion is based on the currently pending claims.  Any further amendments to the claims may affect the propriety of the error statement.